                       UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF TENNESSEE



JOSHUA BRYANT,                                 )
                                               )
             Plaintiff,                        )
                                               )
                                               )
v.                                             )      No. 3:15-CV-475
                                               )
                                               )
DUSTIN MCCOIG,                                 )
                                               )
             Defendant.                        )



                          MEMORANDUM AND ORDER



      This matter is before the Court on the Report and Recommendation filed by United

States Magistrate Judge, Debra C. Poplin [Doc. 88]. There have been no timely objections

to the Report and Recommendation, and enough time has passed since the filing of the

Report and Recommendation to treat any objections as having been waived. See 28 U.S.C.

§ 636(b)(1); Fed.R.Civ.P. 72(b).

      After a careful review of this matter, the Court is in complete agreement with the

Magistrate Judge’s conclusion that Plaintiff’s motion for attorney fees under 42 U.S.C. §

1988 be granted, and that Plaintiff be awarded attorney fees of $5,940.00. Accordingly,

the Court ACCEPTS IN WHOLE the Report and Recommendation under 28 U.S.C. §

636(b)(1); Fed.R.Civ.P. 72(b). It is ORDERED, for the reasons stated in the Report and
Recommendation, which the Court adopts and incorporates into its ruling, that Plaintiff’s

motion for attorney fees [Doc. 88] is GRANTED, and Plaintiff is awarded attorney fees

of $5,940.00.

      IT IS SO ORDERED.


                                  ____________________________________________
                                  CHIEF UNITED STATES DISTRICT JUDGE




                                           2
